SARTAIN, Judge.
This is a suit to enforce the terms of a private employment agency contract. After trial on the merits, judgment was rendered on October 30, 1974 in favor of the defendant, from which judgment plaintiff appeals. However, we note on our own motion that plaintiff failed to file its appeal bond timely. Accordingly, this court is without jurisdiction and the appeal must be dismissed.
The record reflects that judgment was read and signed on December 3, 1974. Notice of the signing of judgment was mailed to counsel of record for both parties on December 3, 1974 as required by C.C.P. Art. 1913.
The delay for applying for a new trial therefore commenced to run on December 4, 1974 and expired seven legal days thereafter, or December 12, 1974. C.C.P. Art. 1974. (Act 520 of 1974).
The delay for taking a devolutive appeal therefore began to run on December 13, 1974 and plaintiff had a period of ninety days from this date in which to perfect its appeal or until March 12, 1975. Plaintiff’s appeal bond was not filed until March 21, 1975. C.C.P. Art. 2087. Aetna Insurance Co., et al. v. Robinson, 199 So.2d 369 (1 La.App., 1967).
Therefore, plaintiff’s appeal is hereby dismissed at its costs.
Appeal dismissed.